FILED

UNITED STATES DISTRICT COURT NOV 15 2019
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District and
4 Bankruptcy Courts

Ronald Satis Emrit, )
Plaintiff,
v. Civil Action No. 19-3086 (UNA)
National Football League ef al.,
Defendants.
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

Plaintiff, a resident of Sarasota, Florida, has sued the National Football League (“NFL”),
as well as the Washington Redskins professional football team and majority owner Daniel
Snyder. Plaintiff alleges that “all three defendants/tortfeasors have committed the tortious acts of
defamation and/or the unauthorized appropriation of a trademark using the ‘likeness’ of Native
Americans/American Indians in a racist and offensive manner.” Compl. at 2. Plaintiff seeks $2
billion in monetary damages and injunctive relief “mandating,” among other conduct, “that the
Washington Redskins football organization change their trademark/name” provided the
organization is “still a member of the... NFL after this litigation[.]” Jd. at 9, 10.

The Constitution limits the jurisdiction of the federal courts to deciding actual “Cases”

and “Controversies.” U.S. Const. Art. III, § 2. “Standing to sue is a doctrine rooted in the

 
traditional understanding of a case or controversy” that “limits the category of litigants
empowered to maintain a lawsuit in federal court to seek redress for a legal wrong.” Spokeo, Inc.
v. Robins, 136 S. Ct. 1540, 1547 (2016). Because standing “is an essential and unchanging part
of the case-or-controversy requirement of Article III,” Lujan v. Defs. of Wildlife, 504 U.S. 555,
560 (1992), “the defect of standing is a defect in subject matter jurisdiction,” Haase v. Sessions,
835 F.2d 902, 906 (D.C. Cir. 1987).

To satisfy Article III standing, plaintiff must have at least “(1) suffered an injury in fact,
(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be
redressed by a favorable judicial decision.” Spokeo, Inc., 136 S. Ct. at 1547 (citations omitted).
The injury must involve “an invasion of a legally protected interest which is (a) concrete and
particularized; and (b) actual or imminent, not conjectural or hypothetical[.]” Lujan, 504 U.S. at
560 (citations, internal quotation marks, and internal alterations omitted). The plaintiff “must
allege a distinct and palpable injury to himself, even if it is an injury shared by a large class of
other possible litigants.” Warth v. Seldin, 422 U.S. 490, 501 (1975).

Plaintiff has not established constitutional standing. He does not identify as a member of
any Native American group but rather “argues,” unwisely, “that there is an irrebuttable
presumption that he is mixed with the ancestry/blood of American Indians/Native Americans
given that [he] is classified as an African-American and it is well-known that most if not all
African-Americans ‘mixed their blood’ with Native Americans/American Indians during
colonial times.” Compl. § 13. Plaintiff has not alleged an injury that he has suffered at the hands
of the defendants. At best, he suggests harm based on “a ‘generalized grievance’ shared in

substantially equal measure by . . . a large class of citizens . . ..” which “normally does not

 
warrant exercise of jurisdiction.” Warth, 422 U.S. at 499. Consequently, this case will be

dismissed. A separate Order accompanies this Memorandum Opinion.

Fen l~

Date: November [4 , 2019 United S£ates District Judge

 
